Mr. Justice Walker delivered the opinion of the Court: The statute declares that the title of real estate, held by trustees for the use of an incorporated religious society, shall vest in them by the assumed corporate name. They become seized for the use of the body. And each member of the church becomes entitled to a beneficial interest in the property of the church, so long as his or her connection or membership continues. The trustees chosen by the organization, are, for convenience, vested with the legal title for its control and management, in its enjoyment by the body. They have no power to pervert it, or prevent it from being used for the purposes of its original design. Mor can a majority of the members of the church control the action of the trustees, against the usages and regulations of the church. Their power is not arbitrary nor is it discretionary, but it is subordinate to the customs and rules of the organization. By the election which organized the corporation, the title became vested in the trustees and their successors, for the use of the trust, as completely as if the use had been declared by deed. And whenever they perform any act which obstructs the enjoyment of the property for the purposes and in the mode authorized by the usages of the church as an organized body, they are guilty of a violation of the trust which requires correction. A trust of this character is not distinguishable in this from any other trust, over which courts of chancery exercise a supervisory power. They hold the property for the use of beneficiaries, and the utmost good faith is required in the performance of their trust. Mor is it an answer, to the claim of jurisdiction of the court that a mcmdamus might lie, or that the statute has authorized the members of the church to remove the trustees and to elect others. The jurisdiction in equity over trusts is too firmly established to be shaken. The fact that a court of law may have concurrent jurisdiction, or that the statute has given a remedy, does not deprive the chancellor of his equity powers. Then have these trustees performed any act requiring the interposition of a court of equity? Were they warranted in. closing the church edifice against the minister and those disposed to attend his ministrations, thereby depriving them of using it for the purposes of worship ? In justification of the act, it is claimed that the minister had resigned his pastoral charge.' It appears that about the sixth of January, 1861, he gave notice, that in foiu’ weeks he should preach his last sermon, and leave the church. On the 13th of that month, notice was given to the congregation, that on the next day there would be a meeting to elect trustees, and to dispatch such other business as might properly come before the church. At that meeting about thirty members were in attendance, and took part in the business then transacted, whilst ten or twelve other members retired, when they learned the object of the meeting. The minister was then requested to withdraw his resignation, which he did, and the withdrawal was accepted by the members present. It is not denied that this meeting was regularly called, or that a majority of the members of the church were present and acting. The trustees, about three weeks after the minister gave notice of his intention to resign his place, called a meeting of the church, which was convened at a private house. From fifteen to eighteen members were present. It does not appear that the notice of this meeting was general, or that the time, place or object of the meeting was generally known to the members of the church. When they convened, those present voted to receive the minister’s resignation. A subsequent meeting was called in like manner, when fifteen members seem to have been present, and voted that the church edifice should be closed. This was afterwards done by the trustees, and is the act complained of in the bill. The third chapter of the church discipline, which was read in evidence, provides, that there shall be regular meetings of the church council, and that they may be called together at any time by their minister. By ‘the sixth chapter it is provided,that all male members, who have become of age, and have conformed to the requirements of that chapter, may Vote at each election of the society. From so much of the discipline as is in evidence, it does not very clearly appear who are authorized to transact the general business of the church, such as employing or discharging the minister, electing stewards and elders, and such like business. But the first chapter of .the discipline does provide that the minister shall preside at 'all meetings of the church council and congregations. From this, it would seem that the congregation convened for some purpose, and what more natural than to elect trustees, stewards and elders, or to employ the minister. The sixth chapter provides for the qualification of the voters at elections. But if it was the duty of the church council to employ or release the minister from his engagements, or if that duty devolved upon the trustees. or elders, it is manifest that none of these bodies have ever acted for the purpose of receiving his resignation. If, as we suppose, it was the right of the congregation to determine whether it would be received, then we see that a majority of all the members requested its withdrawal, which was done. So that let the power to accept his proposed resignation rest where it may, there is no evidence in this record that it was ever received, and until his relation of pastor for the church had been terminated, he had the right to officiate in that capacity. And, as incident to that right, he, and those desiring to attend upon his ministrations, had the right to occupy the church edifice for the purpose. When the trustees closed the building, they perverted the property from its original use, and authority to do so was not conferred upon them by the minority of members convened by the trustees. It is, however, urged that the act complained of is already performed, and there is nothing to restrain. This is not like a simple act of trespass. It is a continuing act, and is designed to operate upon the complainants, to deprive them of their rights in the future as well as in the past. It was designed to prevent the complainants from exercising, their right of entering the church for the purpose of” engaging in acts of worship. To prevent this continuing injury and deprivation of right, the court has the authority to interpose by its restraining power, and to grant preventive relief, to the same extent that it could to prevent a single injurious act. For these reasons the decree of the court below must be affirmed. Decree affirmed.